Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 1 of 22

EXHIBIT 4

 
Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 2 of 22

| \yracuse

Sa,

 

Office of the Mayor
233 E. Washington St.
201 City Hall
Syrocuse, MLY. 13202

Oftice 315 448 8005
Fox 315 448 8047

www. SyTgov. net

OFFICE OF THE MAYOR

MAYOR BEN WALSH

EXECUTIVE ORDER

SYRACUSE POLICE REFORM
EFFECTIVE JUNE 19, 2020

WHEREAS, the killing of George Floyd, and the subsequent outpouring of grief and
concern over police conduct nationwide has led to calls from the Syracuse community for
immediate police reform; and

WHEREAS, improving police-community relations and updating key policies to reflect best
practices in 21“ century policing has been a priority of my administration since taking
office; and

WHEREAS, under the leadership of Chief Kenton Buckner, Syracuse has already taken
important steps in police reform, including but not limited to the expansion of body worn
cameras and the implementation of a new body worn camera policy; the issuance of a
revised use of force policy in July 2019; the restructuring and relocating of the
department's internal affairs function; enhanced focus on diversity recruitment; and the
creation of citizen advisory committees; and

WHEREAS, the Syracuse Common Council has indicated its desire for police reform, and
will consider legislation that seeks greater police transparency, which will complement the
steps to be taken below: and

WHEREAS, | support the police reforms already passed this month by New York State,
including the repeal of Civil Rights Law Sec. 50-a: and

WHEREAS, | recognize the dedication of the members of the Syracuse Police Department,
and intend the steps outlined below to better equip officers with the training and policies
they need to enhance their ability to protect and serve all members of the Syracuse
community equally, and to build the community's trust in our officers; and

WHEREAS, in response to the concerns of the Syracuse community, more action on police
reform is urgent, necessary and appropriate; and

WHEREAS, | will engage in a robust community dialogue to further explore and consider
areas for reform and emprovernent over the coming months beyond those set forth
below, culminating in a plan and report in the spirit of and in compliance with Governor
Cuomo’s Executive Order No. 203, New York State Police Reform and Reinvention
Collaborative;

GROWTH. DIVERSITY. OPPORTUNITY FOR ALL.

 
Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 3 of 22

City of Syracuse | Executive Order | Syracuse Police Reform Page 2
June 19, 2020

NOW, THEREFORE, as Mayor of the City of Syracuse, by the authority vested in me by the City Charter
and applicable laws, and in consultation with the Chief of Police, | hereby direct the following actions as
$00N 3% practicable:

1. Review, revise and amend the policies and procedures of the Syracuse Police Department (SPD)
to ensure the principles embodied in the New York City Right to Know Act are incorporated into
the department’s policies and procedures, including but not limited to self-identification to
citizens, provision of written identification to citizens, obtaining consent to searches, recording
consent and making the record of the consent available to the subject of the search. This will be
done in conjunction with legislative action by the Syracuse Common Council, which will seek to
codify the Right to Know principles related to the reporting of investigative encounters.

2. Revise SPD’s 2019 use of force policy to ensure that it is compliant with recent changes in New York
State law, and fully consider any policy changes requested by the Syracuse community.

3. Revise SPD’s current body worn camera policy to ensure that officers record the entirety of their
presence on the scene of a police encounter.

4. Complete the department's efforts to obtain additional body worn cameras so that all uniformed
officers assigned to patrol or who otherwise respond to citizen calls will be equipped with cameras.

Develop and implement a plan to deploy dashboard cameras on ail SPD marked vehicles.

6. Conduct a complete inventory of all equipment acquired through military surplus programs that are
in possession of the SPD; establish policies and procedures regarding the use of such equipment; and
establish parameters for future procurement of such equipment.

7. Post on the City of Syracuse and/or SPDs website:

a. The collection of documents that together comprise the mast recent collective bargaining
agreement with the Syracuse Police Benevolent Association (PBA): and

b. A comprehensive summary of that collection of documents, which my administration
prepared and presented to the PBA for review and acceptance in 2019: and

¢. The Tentative Agreement reached with the PBA in November 2019, which has not been
approved, and which is now the subject of the impasse resolution process set forth in the
New York State Taylor Law.

Make SPD policies publicly available on the SPD website.

Develop a process to ensure legal compliance with New York State’s repeal of Civil Rights Law Sec.
50-a and related amendments to the Freedom of Information Law, which require the city to disclose
copies of certain police personnel records upon request.

10, Continue to actively oppose any legal attempt to dissolve or otherwise eliminate the judicial consent
decree which continues to be a critically necessary tool to improve the diversity of our police

department.

GROWTH. DIVERSITY. OPPORTUNITY FOR ALL.

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 4 of 22

City of Syracuse | Executive Order | Syracuse Police Retorm Page 3
June 19, 2020
11. Review the department's procedure and approval process regarding the application of search

12.

13.

14.

16.

warrants that seeks a “no-knock” provision from a court to ensure compliance with Constitutional
standards.

Continue to improve collaboration with the Syracuse Citizen Review Board (CRB) to ensure the tlow
of documents and information as embodied in Local Law No. 11. Further, commit to:

a Reviewing the disciplinary recommendations presented by the CRB prior to making a final
determination of discipline of an officer; and

b. in cases where the Chief issues no discipline, or discipline that is lesser than is that
recommended by the CRB, provide to the CRB a written explanation of the reason for such
level of discipline or lack thereof.

Develop and deliver training on the history of racism in Syracuse and the United States, both in the
police academy and during in-service training, such that 100% of the membership of SPD receives
this training. Additionally, deliver department-wide training in cultural competency for law
enforcement.

Continue to review and upgrade the department's recruitment, screening and hiring practices, with
an aim to increase the diversity of the department's membership.

. Research and consider innovative, community-based strategies for responding to non-criminal calls,

with a goal of shifting the paradigm from primary police response, to response by non-police
professionals in relevant fields.

Develop and implement, in coordination with the Syracuse City School District, a new model for
school safety and security.

GIVEN under my hand and the Seal of the City of Syracuse this nineteenth day of June in the year two

 

thousand twenty.
BY THE MAYOR ATTEST.
TE pA
Benjamin R. Walsh, Mayor John P. Copanas, City Clerk

Dated: June 19, 2020

GROWTH. DIVERSITY. OPPORTUNITY FOR ALL.

 
Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 5 of 22

EXHIBIT 5

 
 

tanh

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 6 of 22

Case 5:11-cv-00620-BKS-ATB Document 86 Filed 02/18/15 Page 1 of 203

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SONIA DOTSON,

Plaintiff,
Civil Action No.:
-vs- 5:11-CvV-620

CITY OF SYRACUSE, GARY MIGUEL, in his
Individual capacity as former Chief

of Police of the City of Syracuse;

MICHAEL HEENAN, in his individual

capacity as former First Deputy Chief Lr

; cD NPT
of Police of the City of Syracuse; Ke Fiswi GED
DAVID BARRETTE, in his individual and
official capacity as First Deputy G.2-|

Chief of Police of the City of Syracuse;
JUDY CULETON, in her individual and
official capacity as the Commanding
Officer of the Human Resources Division
of the City of Syracuse Police Department;

JOSEPH SWEENY, in his individual and NOP,
official capacity as a Captain with = © poeta a. ee
the City of Syracuse Police Department; = ks
NICHOLAS KLEIST, JR., in his individual ao a =
and official capacity as a Lieutenant =: & i Ge
with the City of Syracuse Police 25 ae | 6CUP S
Department; RICHARD TRUDELL, in his BO ga OS
individual and official capacity as a “On Report
Captain with the City of Syracuse aire

Police Department; and JOHN DOE(S)
and/or JANE DOE(S), in their individual
and official capacities,

Defendants.

(E.B.T. of RICHARD TRUDELL - 8/18/14)

=~ Jefferson Clinton Commons - 211 W. Jefferson St. - Suite 21

ac tion reoor tin Syracuse, New York 13202
P g 315.428.9311 800.515.DEPO

www.actionreporting.com

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 7 of 22

Case 5:11-cv-00620-BKS-ATB Document 86 Filed 02/18/15 Page 179 of 203

 

10

11

2

i3

14

15

16

17

18

ao,

20

21

22

23

24

25

 

i739
RICHARD TRUDELL

A No.

Q -- nothing like that?

A No.

Q And you didn't request that he produce

memos regarding Ms. Dotson?
A No.
Q How many other employees get their memos
sent to Barrette?
MS. O'CONNOR: Objection.
A None.
Q Okay. I don't know. Excuse me.

Mr. Trudell, have you ever used the words

"bitch," "broad" --
A Yes.
Q -- to refer to women?
A Ves:
Q Have you ever heard anyone using those

words on duty or off duty that you work with?
MS. O'CONNOR: Objection.
A Yes.
Q Have you ever heard anyone you work with
using derogatory terms referring to race or ethnic
origin?

MS. O'CONNOR: Objection.

 

 

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 8 of 22

Case 5:11-cv-00620-BKS-ATB Document 86 Filed 02/18/15 Page 180 of 203

 

10

1

2

13

14

iS

16

17

18

ALS

20

2k

22

23

24

25

 

10

QP

oO PP 0

A

180
RICHARD TRUDELL

Yes.
And have you used those terms?
Not at work.
Have you used them off duty?
Yes.
What words have you used?
MS. O'CONNOR: Objection.

In the past I've used the word "nigger,"

"bitch," that sort of thing.

Q
A
Q
A

Q

You ever use the term "spic"?

Yes. Not at work.

In reference to Latino individuals?
I'm not sure what the question is.

Have you used the term "spic" in

reference to Latino individuals?

A

Q

origin is?

Oo FF O P

Hispanic?

A

Yes.

Do you know what Ms. Dotson's ethnic

No, I don't.
Do you know what a Hispanic is?
Yes.

Would you describe Ms. Dotson as

 

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 9 of 22

Case 5:11-cv-00620-BKS-ATB Document 86 Filed 02/18/15 Page 181 of 203

 

10

11

12

13

14

5

16

7

18

9

20

21

22

23

24

25

 

RICHARD TRUDELL

Q Would you describe Mr. Dotson as African
American?

A Yes.

Q Have you ever referred to African

Americans as niggers?

A Yes.

Qo Have you ever referred to Latinos as
spics?

A Yes.

QO And you supervise this woman?

A Yes.

QO And she's Latino?

A I did not know that.

MS. BOSMAN: I got to take a
break.

(Whereupon, a brief recess was
taken.)

MS. BOSMAN: Shannon, for the
record, we're suspending the
deposition at this time. My client is
unable to continue. Let the record
reflect that she's highly upset,
highly distraught and she does not

wish to continue at this time.

181

 

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21

EXHIBIT 6

Page 10 of 22
 

Police Officer Brandon Hanks
511 South State St.
Syracuse, N. Y. 13202 .

Dear Officer Hanks

On 04 February 2021, you posted a ‘boet social media video wherein you ar
e garments of Your duty uniform, with. visible emblem/insignia utilized by the

oseph Cecile
1% Deputy Chief of Police

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 12 of 22

EXHIBIT 7

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 13 of 22

12:39 * = =

et

 

Agencies
MW Tone: 21h. =

20h Like Reply 8 OOD

Agree Tim...

| pushed 54 car around for 6.5 years
before getting a “ temp” transfer to
CID. .Prior to that | applied for SID &
Trafficj/motorcyclies...both denied.
After CID it took me another 6 +
years to get a transfer request
approved for SID drugs. It then took
the murder of Inv Wallie Howard to
get me transferred to DEA Drug Task
Force. These guys who feel entitled
make me sick. | am a firm believer in
earning your way to these “ special”
jobs. | wonder to myself.... How
many solid misdemeanor and felony
arrest has this guy made? How has
he ’ earned” his way.... Because he
bounces a ball? My Pomeranian Mr.
Patches can do that... | bleed blue
and my family brings hundreds of
years of public service to this City
within the Police & Fire Fighters)
department....like yours.

19h Like Reply 100
G wmtens
Geekthtes=res well said Paul...but
Rules
(O} Write a comment... (co) (cir) G)

 

3 \. é
"mma al

 

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 14 of 22

12:40 oil FB

< eS Central New York Police =
Agencies

MW Tone 21h: =
wee Tyre Nupe ...
15h Like Reply

 

Write a reply...

” Years ago your transfer request with only
4 years on the job in Patrol would of
made the oval file....too many people
“deserving” they are. Seems like he
wants to cash in on the current anti-

90h tite DBenlkw

Als ©7 @1

= Ann Clark

j ~~) Message
- 54 mutual friends 2 “8

4 SomvEsngeHTEet Add Friend
" Tmutual friend
14 Add Friend
Es 46 mutual friends

  

x
>

 
  

ee s
: Add Friend
16 mutual friends

aerriee ® Add Friend

6 mutual friends

 

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 15 of 22

EXHIBIT 8

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 16 of 22

 

6:48 al >
<©
Brandon
fextM 2
Your boy Hanks really went
there
Smh

Hanks has called me for 5
Wcr-1s-M aU cl ata diaelomcel8 | aig-lerist
boys do some dumb shit to
0PM Te | Tp 9

And my father died this
morning so i dont give a ~

| ae

| lol What

 

  

QEIWFTE,; RET Y,-U>I1IO7P

 

AISIDIFIGEHE JEKEL

 

 

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 17 of 22

EXHIBIT 9

 
 

Case 5:21-cv-00921-GLS-ATB Document 1-2 Filed 08/16/21 Page 18 of 22

The purpose of this memo is to address several photographs as well as other
allegations that have surfaced yet again, during my tenure while employed with
the Syracuse Police Department. It should be noted that during my career here with
SPD, I have viewed one of the (4) four photo(s) on approximately (3) three
separate occasions. I will explain them all in detail below. It is to no secret or
surprise, that I grew up in the City of Syracuse, where I have lived on every side of
town. When I was born, my parents resided in Ballantyne Garden Apartments
located at 161 Ballantyne Rd, Syracuse, NY. We then moved to Park Avenue, then
onto 1629 W Colvin St where I lived most of my life. My house on Colvin St is in
the center of the 1500 gang territory. Several of the gang members I grew up with
and went to school with still reside in the area. (How many members in the
Syracuse Police Department have resided in a neighborhood heavily populated by
gang members). Sticking to the subject at hand, photo #1 is a photo from 2011,
with a former friend of mine Will Brooks. In the photo, we are at the Denny’s
restaurant in Syracuse, NY which has since been closed and replaced with the now
Byrne Dairy. This photo is shortly after we got a matching tattoo together which
states “Only God Can Judge Me” on our left forearm. The photo showed to me by
Lt Patti, which I do not have a copy of, is a screenshot of that picture of Brooks
and I, by a gang member “40” also known as Josh Stanley. Stanley captioned the
picture with “SMH” which means “shaking my head” as he is mocking rival gang
member Will Brooks for being in a picture with Syracuse Police Officer Brandon
Hanks. Josh Stanley is a well-known and documented Uptown gang member, and
Will Brooks is a well-known documented Brick Town Gang Member. Captain Gay
provided this photo, attempting to allege that I have a personal relationship with
Josh Stanley, when I do not recall ever meeting him before. If I were in GVTF, I
would have been able to utilize my training and experience with only (4) four years
on the job, WITHOUT utilizing my 26 years’ experience living in the city, to make
the connection that Josh Stanley is making fun of rival Gang Member Will Brooks
for being in a photo with a Police Officer, essentially calling him a rat. Brooks and
I both attended Henninger High School together, where we also became good
friends. Brooks and I also spent the night at each other’s house regularly, and his
mother Denise Welch, even welcomed me into her home, when my parents split up
and my mother could not afford to take care of (4) four children on her own.
During this time, I applied to school at Morrisville State College, as Brooks did not
have any ambition on attending school. I then got accepted at Morrisville State,
where I continued my education in Criminal Justice. At this time, Will Brooks was
not a gang member, as he didn’t get heavily involved in Gang’s until my
sophomore or maybe Junior Year in college. Over the course of my collegiate
Career, Will Brooks attended a few of my college basketball games, as well as
come to visit me once or twice a semester for college parties. Unfortunately, our
friendship dwindled away, as the phone call’s diminished, and the visits were not
as frequent. I noticed a change in Brook’s behavior, as he began smoking weed and
hanging around gang members. My relationship with Brook’s went from talking on
the phone and hanging out every day, to just speaking when we see each other in
passing, or on social media. Eventually, I applied to the Syracuse Police
Department, where I met with my background Investigator Richard Hargraves.
During the background investigation, Hargraves was aware of this photo, and I
explained to him everything listed above. At no point did this photo deter Richard
Hargraves, a highly decorated and established Homicide Detective, from pushing
me through the hiring process with SPD. I cannot understand, how a photograph
from when I was 17 years old, I am now 28, is again having to be explained to
administration, when I went through the same background investigation process as
every other cop in the department. The rules & regulation’s state I cannot have a
personal relationship with Gang Members while employed with the Syracuse
Police Department, and this photo was taken in 2011, my hire date was December

 
 

of 2014CByenStih Wilddopks Gsm rRonpcceAPeMenier mi a@osrgel, Page 19 of 22
after our friendship had ended. To add, I recently made an arrest of a gang member,

whom was in a vehicle also occupied by Will Brooks. I also made an arrest of

Bricktown gang member Maurice Owens, where he brandished a loaded firearm

before fleeing on foot. I gave chase to Owens where I apprehended him and

located the firearm in his path of travel. Owens is just ONE of the MANY

Bricktown Gang Members I have arrested or encountered.

Photo #2 is a photo from December 1°, 2019 at Club 11 located in Mattydale, NY.
The event attended was an annual Birthday Party for a Syracuse Fire Fighter.
While at the event, I stood on a red carpet, where several members from the
community I protect and serve, asked to take pictures with me, as it is uncommon
to see someone they grew up with, become a police officer, and still attend local
events in an off-duty capacity. In the photo, is Jahtheel Selmon, whom I attended
Henninger High School with, and who I now know to be Juan Correa. While
standing on the red carpet, Jahtheel asked to take a picture with me, and Juan

whom I assume is his friend joined in on the photo. I was not aware of who Juan
Correa was at the time, and I was not given a department issued cell phone where I
could run a CHAIRS2 search, to find out if he were a documented gang member,
prior to me taking the photo with him. Again, I took several photos with numerous
members of the community I protect and serve, where I received a ton of love and
respect for attending the event, showing citizens police officers are still human
beneath the badge. Jahtheel Selmon was recently working security at the RTC in
Syracuse, where a subject opened fire in a heavily populated building with
adults/children, where Selmon was shot in the midsection by the subject and still
was able to rescue several adults/children, hiding them in a room until police
arrived. When Sheriff’s arrived, a deputy fired at the suspect and missed, before
the suspect was later taken into custody. This photo shows the diversity needed in
this city, as the male on the far left, Juan Correa, a west side gang member, male in
the middle, Brandon Hanks a Syracuse Police Officer, and Jahtheel Selmon a
Security Guard/Hero who took a bullet for pedestrians at the Regional
Transportation Center, all in one photo. To reiterate, at the time of this photo, I was
a patrol officer, and I did not know Juan Correa, along with the 50+ other people I
took photographs with on the red carpet. I was made fun of by my friends, who I
attended the party with, as they were jokingly going to start charging people at the
party if they requested to take a picture with me. A person of my stature, who is
well known in the community and somewhat nationally, I am approached by
different people of all walks of life, who appreciate and applaud what I do in the
community. Now can you imagine the feeling? Having to identify everyone at the
bar, club, restaurant, grocery store etc., afraid that a member of MY VERY OWN
police department is investigating who I am speaking to, attempting to allege that I
associate myself with criminals. Not internal affairs, regular police officer’s,
detectives, utilizing duty hours to investigate another police officer. I ask myself
this simple question, had I been in full uniform in these pictures, would I be
writing this memo today? My answer is no! Another question I raise, is does this
same investigation occur with ANY other member of the police department that
attempts to do a 30-day transfer to GVTF.

Photo #3 is a photo from March 21% 2020, where I am supporting a local small
business owner Waliek Betts. Betts is the owner of All Money Spends clothing
store located on the south side of Syracuse, NY where I grew up. I met Betts just a
few years ago, while I was employed with the Syracuse Police Department. Betts
explained to me that he had a clothing line, and I advised him I would support the
clothing line. I am aware that Waliek Betts is a documented, former, now
DENOUNCED Boot Camp gang member. In my Facebook Post, I am wearing
merchandise that I purchased from Bett’s locally owned small business, and I : a.
tagged Waliek Bett’s page, so that he and all his friends on Facebook can see the
post. This post is nothing more than me supporting his clothing line, and then
promoting his clothing line to increase the sales in another one of OUR very own
 

city sm@bbesierser'y WograraG, Swarr iPoourners gopcemiegitosyne/21 Page 20 of 22
because I grew up in the city? Would this post be a problem if I were in full
uniform when the picture was taken? I have posted videos and pictures of myself
playing basketball with members of this community who were criminals / gang
members etc. and that made National News, which I was recognized for by SPD,
the DA’s office, the Mayor and the NAACP, so why is it a problem now?
Furthermore, what message does it send, that we as police officers can’t support an
individual that turned his life around and is now doing better for himself. I know
several other members of the Syracuse Police Department that have done similar
gestures, to former and PRESENT gang members, that are not receiving this same
treatment as myself. Betts has not been arrested in over 9 years, besides a UPM in
2018.

Next, I was advised that another complaint on why I should not be allowed to work
in GVTF or SID is because of a SHOTS incident that occurred years ago that I
overheard. I was in the area (because I did reside in the city at the time) of a
SHOTS, where I overheard several SHOTS while picking someone up from a
party. After hearing said SHOTS, while in an off duty capacity, unarmed, I secured
several females and males, bringing them to safety, when I then made the proper
notifications to a supervisor, as well as completing a police report as I should have
done. At no point did I see a shooter, a victim, or any other pertinent information
relative to this incident. I grew up in the city where we hear gunshots every day, it
was routine to me, and I handled the matter accordingly. Why this is being brought
up, discussed, or mentioned as a deterrent from me advancing my career within the
Syracuse Police Department is blatant disrespectful, harassing and discriminatory.
There are several other members in the Syracuse Police Department that live in the
city, who were present or in the area of crimes in progress, who do not have to be
discriminated against when attempting to further their career.

Another complaint or allegation against myself was Quashawn Blunt tagging me in
a post on Facebook stating, “Come pick up your shirt”. This stemmed from Blunt
selling T-shirts. I never purchased a T-shirt from Blunt, he and I went to separate
schools our entire childhood. Blunt did however attend the Southwest Community
Center as I did as well. I purchase clothing, CD’s, food, etc. from anyone in the
city of Syracuse, no matter what their past is, just like I do outside of the city as
well. The cashier at Speedway on State St where police officer’s everyday
purchase coffee and other items is currently in a gang, has been arrested for
possessing narcotics and Grand Larceny, both felonies, and not one of those police
officer’s have to do a 10/1 regarding that matter. I will repeat, this is clearly
harassment and discrimination against myself, because I grew up in the city of
Syracuse around Gang Members and Criminals, and still managed to make it to the
position I am in today.

Captain Gay of the Syracuse Police Department made mention of a video posted to

my personal FB story account (Which is only visible for 24 hours), from

04Feb2021, where I am sitting in my personal vehicle. While in the vehicle, I

proceeded to show the viewers my haircut, to promote my friend who is a barber in

Syracuse, NY. I deleted the video shortly after posting, because I forgot to caption

the video with his barbershop address. Also in the video, you can hear music

playing in the background. Now Captain Gay documented this “incident”

specifically because the music in the background was Rap music, indicating that it

is illegal to listen to rap music? Captain Gay also stated that I was sitting inside a

police vehicle which is a blatant lie, because if you look in the background of the

video provided to you that is not a police vehicle. Captain Gay failed to do an

efficient investigation, as the vehicle was the rental vehicle I am currently driving.

Another note, if the music being played in the background were Country or Rock,
or any other genre would it matter. The radio was playing in the background while
I took the video, and Captain Gay of the Syracuse Police Department illegally

demanded an investigation into my personal life, to deter me from advancing my

career into the GVTF or SID. Had I not requested a 30-day temporary transfer to

 
 

GVTF, Gasvigeo wenidioos newarsnattpeed DdcamAereay or anyeReGsAd/2 Page 21 of 22

clear that I am being discriminated against not only for growing up in the city and
the relationships I previously had, but also the genre of music I choose to listen to.

Another social media complaint against myself was a picture I posted on March

21%, 2020. The picture’s caption stated, “The hardest thing to do in life is to refrain
from slapping the shit outta somebody that deserves it”. This is a quote also from
another rap lyric. One thing I always received a lot of credit for is being myself.
It’s puzzling where the problem is in this caption. Is it not true? No where in this
caption did I threaten anyone. I have the freedom to say whatever I want on my
personal Facebook page. I do however recognize that I have a public profile, and a
professional image I must uphold. On the contrary to that people in this community
respect me and what I do because I am GENUINE. I stay true to who I am and I
can relate to the community I serve because I am from the community I serve.
Those that are not from this community have a difficult time understanding that. I
was the only African American to graduate my academy class. Who is responsible
for that? Understand that we may both speak English, but you still don’t
understand my language! I was granted the opportunity to inspire people who came
from a similar background as myself. On so many occasions, I show up to a scene
where people are cursing, yelling and threatening police officers, and when I arrive
all of that stops! People say all the time “Chill that’s Hanks ya’Il relax”. The
respect given to me, is often given to other officers around me, just simply because
I can relate to a lot of them. I am STILL willing to sit down to listen to any
constructive criticism or alternative methods I could use to stay true to myself but
also remain “professional”.

I recently posted a video to my Facebook account stating, “People always wonder
how I keep a smile on my face, being a police officer while everyone is threatening
you and making statuses about you” Then I made mention that the things that keep
me going are my Maserati and my inground pool in my backyard. The amount of
love/support I received from the community was PHENOMINAL. Members of the
Syracuse Police Department did not appreciate this, and I know exactly why. How
does this kid afford all these things, maintain the relationship he does with people
in the community and still manages to be one of the BEST at his job? This is pure
jealousy and hatred. I worked extremely hard to purchase the things that I have. I
do not have to hide that to make anyone feel better. I am showing people in the city
I serve, that you do not have to sell drugs or be a gang member to achieve nice
things. Those that are used to having nice things have a difficult time
understanding that. When you grow up poor, your first obligation when you finally
start making money is to show others how to do the same thing. I do not call what I
do bragging or showing off, because I have made it clear that past two years that I
will take the shirt off my back for anyone. I have donated my own personal money
to several Boys & Girls Clubs here in Syracuse. I have donated 20 basketballs to
Shonnard St Boys & Girls Club located in the heart of the West side of Syracuse. I
have donated my own money and school supplies to several city High Schools. I
have passed out ice cream to children on both the West and South Side of
Syracuse. Just last week I stopped my patrol vehicle on Tully St and purchased ice
cream for 10 children standing in line for the ice cream truck. I did this from the
heart, genuine, with no cameras around.

Captain Gay launched this illegal investigation against myself, citing fake rumors,
lies and discriminatory/harassing allegations to deter me from joining GVTF or
SID. How many search warrant’s/raids have I been apart of while working GVSD?
Where I assisted in executing said search warrants, all of them ending successfully.
Not once did Captain Gay ever receive any tips or information as to Brandon
Hanks compromising any warrant/raid. I also assisted in the RICO Uptown Gang
take down, where I grew up with 100% percent of the gang members that were
arrested. Again, the entire take down ended successfully. Undenounced to me I am
Facebook friends with “Tree Graves” also known as “Maurice Graves” who was
recently arrested during a search warrant with SID. Maurice Graves was found to

)

 
 

be in pos&asiens2dn excOPsahiGUSge FRantiy oficadnankd Aaréited. GBVVaL1 Page 22 of 22

so corrupt and so gang-affiliated, why not send Graves a message letting him know
that police were investigating him? I know why, because I passed and completed a
thorough background investigation, I also took an oath to this police department
and look what I get in return. This has made my work environment very hazardous
as I no longer feel accepted or trusted. Captain Gay made mention that I have an
association with gang members, convicted criminals, felony and RICO, but
provided ZERO evidence as to that being true. Since I became a police officer, I
have never socialized with a gang member, convicted criminal, felony or RICO. I
did not know who Juan Correa was when I took a picture with him back in 2019,
and again, I do not ask for a license every time someone asks to take a picture with
me. Purchasing clothing from someone in the City who owns a small business does
not violate department rules and regulations or the code of conduct. If anything, it
bridges the gap between the community and the police department and shows that
we do not hide behind a badge or rank. Captain Gay has had more conversations
with Gang members and convicted felons than I have, and I spent my entire life in
the city of Syracuse. The root of the problem truly is, JEALOUSY,
HARASSMENT, and DISCRIMINATION. Why didn’t Captain Gay advocate for
me to join SID or GVTF? Why did he not investigate my work ethic? Why did he
not attach DR#’s for every gang member I have arrested? The problem is Captain
Gay did not do a thorough investigation, he instead searched for a reason for me
NOT to join, not recognizing that his allegations attack my character and my
integrity. I joined the Gun Violence Suppression Detail where in the last 7 months I
have recovered numerous guns, a large amount of narcotics, as well as a large
amount of cash, legally, without one civilian complaint. Captain Gay should have
utilized all my experience, my training, and my knowledge having been growing
up in the city, to better SID and GVTF to make the city we serve a better place.
Instead, he went to EXTREME, HATEFUL, HARASSING, ILLEGAL and
DISCRIMINATORY lengths, to deter me from entering those units. It is sad that a
person I have never met, spoken to, or had an encounter with, can judge me and
discriminate me based on my race and my upbringing. This illegal investigation
did not take place with ANY other member in GVTF or SID. Not ONE. I could go
through anybody’s social media account and find SOMETHING that may violate
rules and regulations or the departments code of conduct. Now I feel as though the
department is trying to use my social media account as a cop out, to the illegal
investigation conducted by Captain Gay. All of these pictures are old, and not to
mention, I was already verbally counseled by Sgt Kritzer, my direct supervisor,
months ago, on being careful of the things I post on Social Media. Sgt Kritzer
showed me the posts on Facebook that could be deemed unprofessional, we had a
discussion, I adhered to what he said, and I cannot be disciplined twice. All of this
could have easily be avoided, if Captain Gay had simply look me in the face as a
man and said, “No thank you Hanks, we do not want you up here”. Would I have
liked that? Probably not, but I would have respected that, and I would never have ~
submitted a transfer request for that unit. Instead, he went “digging for dirt” which
is illegal, harassing and discriminating, and is not common practice in any way
shape or form.

5)
